Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
The following is a notice of allowance in response to the “Supplemental Amendment” filed 12/17/2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Geoffrey Pechie (Registration No. 70,940) on 12/18/2021. The only amended claim is claim 1.  
The application has been amended as follows:


    PNG
    media_image1.png
    129
    725
    media_image1.png
    Greyscale

by a processor:

    PNG
    media_image2.png
    514
    766
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    380
    766
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    478
    717
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    508
    735
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 1, 3-4, 6, 9-12, 14 and 17-20 are allowed.

Reasons for Allowance
With respect to the 35 USC 101 rejection, the claim as a whole integrates the mathematical concept, mental processes and certain methods of organizing human activities into a practical application. Thus, the claims are eligible because they are not directed to the recited judicial exception. Accordingly 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).
With respect to the 35 USC 112(b) rejection, the previously pending rejection to claims 1, 3-4, 6, 9-12, 14 and 17-20, under 35 USC 112(b), has been withdrawn in light of Applicant’s amendments to the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623